Mr. Justice Thomas delivered the opinion of the court: Claimant is a foreign corporation which was licensed to do business in Illinois. On April 9, 1930, claimant filed its certificate of withdrawal, having ceased to do business in this State. Thereafter the Secretary of State, through an oversight, sent a bill to claimant for the franchise tax for the year beginning July 1, 1930, and ending June 30, 1931, amounting to $644.29, and the same was paid. It is admitted by the Secretary of State that no tax was due from claimant and its payment was the result of a mutual mistake, and the Attorney General concedes claimant is entitled to have it refunded. Claimant is therefore allowed an award in the sum of $644.29.